





[a2014libertytaxareade_image1.jpg]


















AREA DEVELOPER AGREEMENT


























EXHIBIT B





Area Developer Agreement 7/14

--------------------------------------------------------------------------------



TABLE OF CONTENTS


1.
SERVICES
3


2.
EXCLUSIVITY
5


3.
FEES AND COMMISSIONS
6


4.
MINIMUM AREA DEVELOPER PERFORMANCE
8


5.
FRANCHISOR — FRANCHISEE RELATIONSHIP
8


6.
NON-COMPETE AND NO SOLICITATION
9


7.
TERM AND TERMINATION
10


8.
MISCELLANEOUS
11


9.
DEATH OR INCAPACITY
15


10.
CONFIDENTIAL INFORMATION
16


11.
COUNTERPARTS AND ELECTRONIC SIGNATURE
17


12.
HEADINGS
17


13.
AGREEMENT
17


 
 
 
Schedule A
19


Schedule B
20






Area Developer Agreement 7/14
2

--------------------------------------------------------------------------------



AREA DEVELOPER
AGREEMENT


WHEREAS, JTH Tax, Inc. d/b/a Liberty Tax Service (“Liberty”) franchises a system
for the operation of tax return preparation offices (the “Franchise”); and


WHEREAS, area developer (“Area Developer”) desires to find, solicit and recruit
candidates willing to become Franchise owners (“Franchisees”) and desires to
provide continuing services (the “Services”) on Liberty’s behalf to Franchisees;
and


WHEREAS, Liberty wishes to receive the Services and compensate Area Developer.


NOW, THEREFORE, for value received, Liberty and Area Developer hereby agree as
follows:


1.    SERVICES


1.1    Area Developer Services.


(a)    Candidate Development. Area Developer will use best efforts to find,
solicit, and recruit candidates interested in operating a Franchise within the
Territory (as described in Section 2). Upon Area Developer’s determination that
a candidate may have the characteristics of a potential Franchisee (a
“Candidate”), Area Developer will identify such Candidate in writing to Liberty
for Liberty’s consideration.


(b)    Franchise Award. All Candidates must successfully pass Liberty’s
Effective Operations Training (“EOT”) and Hands On Training (“HOT”) to be
awarded a Franchise.


(c)    Limitation of Services. Area Developer may only offer those services or
products through the Area Developer business as authorized by Liberty in this
Agreement or the area developer operations manual (“Area Developer Operations
Manual” or “Manual”), unless Liberty provides prior written approval.


1.2    Area Developer Support Services and Obligations.


(a)    Operational Support. Area Developer will be responsible for coaching the
Liberty system as described in the Area Developer Operations Manual and will
provide Franchisees with timely local support, day-to-day operational help,
marketing advice and feedback. Area Developer will host quarterly designated
marketing area (DMA) meetings in person or through electronic means. Through
these DMA meetings and as required by Liberty, Area Developer will disseminate
information, collaborate with Franchisees, discuss advertising and address other
issues that may arise or later be specified by Liberty. Area Developer does not
have any authority to approve or disapprove Franchisee marketing or advertising.
Area Developer agrees to address reasonable company-owned store issues that may
arise or be specified by Liberty. “Company-owned” refers to a store owned and
operated by Liberty or an entity under the control of Liberty or any of its
employees.





Area Developer Agreement 7/14
3

--------------------------------------------------------------------------------



(b)    Customer Service. Area Developer shall use best efforts to ensure that
all Franchisees provide all appropriate services as outlined in the Franchisee
Operations Manual and the Area Developer Operations Manual, abide by customer
service policies issued by Liberty and timely respond to customer complaints and
issues. Area Developer must operate in a manner that protects the goodwill,
reputation of Liberty and the service marks and trademarks of Liberty
(collectively “Marks).


(c)    Site Selection.     Area Developer shall provide site selection
assistance in accordance with the Area Developer Operations Manual including,
but not limited to, utilization of a company that we designate providing retail
business intelligence solutions, and current Electronic Return Originator
(“ERO”) data. Final site selection must be approved by Liberty.


(d)    Budgets, Profit and Loss Statements and Action Plans. Area Developer
shall review and approve Franchisee budgets, profit and loss statements, action
plans and the Marketing Plan Generator for submission to corporate for final
approval in accordance with the deadlines provided by Liberty.


(e)    Agreement Facilitation. Area Developers shall review and facilitate
Franchisee applications to Liberty for financing, transfers, fee releases,
sales, terminations and the like, subject to final approval by Liberty.


(f)    Required Attendance. Area Developer, or Area Developer’s approved
representative, shall attend area developer training and EOT within six months
of closing. Additionally, Area Developer will attend all meetings that may be
required by Liberty.
 
(g)    Manual. Area Developer shall provide all assistance and support described
in the Area Developer Operations Manual, the Operations Manual provided to
Liberty Franchisees and Area Developers and all updates to these Manuals.


(h)    Contract Enforcement. Upon termination or expiration of the franchise
agreement between Liberty and any Franchisee (a “Former Franchisee”), Area
Developer will assist Liberty in enforcing the post termination obligations set
forth in its franchise agreement with that Former Franchisee (“Post Termination
Obligations”), but Area Developer will have no duty to initiate court or other
legal proceeding. These obligations include ensuring that all Liberty signs are
removed from the Former Franchisee’s offices or other premises, receiving or
acquiring all telephone numbers, listings and advertisements used in relation to
the Former Franchisee’s business, receiving or acquiring all copies of lists and
other sources of information containing the names of customers of the Former
Franchisee, obtaining all Former Franchisee’s customer tax returns, files,
records and all copies thereof and obtaining all copies of the Former
Franchisee’s Operations Manual, including any updates, and performing other
reasonable duties as may be assigned by Liberty to assist in the transition or
closure of an office.


1.3    Liberty Obligations.


(a)    Area Developer Operations Manual. Liberty will provide an Area Developer
Operations Manual and various updates to the Manual to provide requirements of
operation and offer guidance in performing Area Developer services.





Area Developer Agreement 7/14
4

--------------------------------------------------------------------------------



(b)    Initial and Advanced Training. Liberty will provide reasonable training
to Area Developer, at Area Developer’s expense, in order to ensure that Area
Developer has the ability to provide the services to Liberty described in
Sections 1.1 and 1.2. At present, Liberty provides a three to four day initial
Area Developer training course, which Area Developer and any manager working for
Area Developer must attend and successfully complete within six months of
closing. Liberty also requires Area Developer to attend EOT within six months of
closing. Liberty may also provide and require Area Developer’s attendance at
advanced or other trainings that may be offered at select locations or Liberty
may offer such training on the web or electronically. Although Liberty does not
charge attendance at training, Area Developer must pay the cost incurred with
traveling to training, and other incidental expenses such as food, lodging, and
transportation incurred in attending any training that Liberty provides.


(c)    Disclosure Document. Liberty will provide or make available to Area
Developer its latest Franchise Disclosure Document to use as part of Area
Developer’s Development Services.


1.4    Joint Duties. Liberty and Area Developer will be responsible for the
enforcement of all agreements (“Franchise Documents”) executed in the awarding
of a franchise to a Candidate and the monitoring of individual Franchisee
performance and adherence to Liberty’s Franchise system. However, Area Developer
will not assert any legal claim by way of a lawsuit or otherwise, against a
Franchisee without the written permission of Liberty.


1.5     Personal Involvement. Area Developer must render the Area Developer and
support services hereunder personally, unless Area Developer submits to Liberty
a general manager who attends and successfully completes our initial Area
Developer training course and who is not later disapproved by Liberty.


1.6    Reports. Area Developer agrees to file with Liberty, at such times and in
such forms as Liberty may specify, reports detailing Area Developer’s
activities, sales and other information that may be requested.


1.7    Reviews. Liberty reserves the right to review Area Developer’s business
operations, in person, by mail, or electronically. Liberty may inspect Area
Developer’s operations and obtain paper and electronic business records related
to the business and any other operations taking place through Area Developer’s
business. Area Developer must send Liberty any business records requested within
five (5) business days of receiving Liberty’s request for records and shall be
responsible for any costs related to this transmission. Liberty has the right to
require that Area Developer implement a plan to resolve any issues that Liberty
discovers.


2.    EXCLUSIVITY


2.1    Exclusivity. Except as otherwise permitted in this Agreement, Liberty
will not appoint or authorize any other person to provide commissioned or paid
Area Developer services to Liberty in the territory defined in Schedule A
(“Territory”). This grant of the Territory in no way prevents or restricts
Liberty from itself recruiting, soliciting or seeking new Franchisees in the
Territory (including through the Internet or other means of general electronic
communication) or from using unpaid referrals from other sources or as detailed
in Section 2.2 in the obtaining of potential Franchisees. As indicated on
Schedule A, the Territory has been divided into sub-territories



Area Developer Agreement 7/14
5

--------------------------------------------------------------------------------



(“Franchise Territories”) as defined by Liberty, which will be made available to
prospective Franchisees.


2.2    Non-Area Developer-Proposed Franchisees. If Liberty is referred,
contacted by or comes into communication with any prospective Franchisee in the
Territory not previously identified by Area Developer, Liberty may evaluate,
recruit and award such prospective Franchisee a Franchise. Each such individual
will be deemed a Franchisee for the purposes of this Agreement.


3.    FEES AND COMMISSIONS


3.1    Initial Fee. Area Developer will pay Liberty $ _______ upon execution of
this Agreement, which shall be deemed fully earned by Liberty upon payment.


3.2    Initial Franchise Fee. Liberty will pay Area Developer, as detailed under
Section 3.10, an amount equal to ____% of the initial franchise fee and interest
on promissory notes, if and only to the extent that such interest is on
franchise fees or royalties (except on interest already due and owing before the
date of this Agreement), paid to Liberty by a Franchisee during the Term,
pursuant to the terms in the franchise agreement between Franchisee and Liberty
(“Franchise Fees” and “Royalties”), for the first time that a territory is
purchased by a franchisee, except Franchise Fees already due and owing before
the Effective Date of this Agreement. Liberty will also pay to Area Developer
the same percentage of any change fees for modifying the opening schedule of a
multi-territory stipulation which a Franchisee pays to Liberty during the Term,
except change fees already due and owing before the Effective Date of this
Agreement.


3.3    Franchise Royalties. Except as provided under Section 4.1, Liberty will
pay Area Developer, as detailed under Section 3.10, an amount equal to ____% of
all ongoing Royalties received by Liberty, if any, from a Franchisee during the
Term except Royalties already due and owing before the Effective Date of this
Agreement.


Liberty will also pay to Area Developer this same royalty percentage on
company-owned stores in Area Developer’s Territory if a Franchisee store becomes
company-owned after the Effective Date of this Agreement. The royalty percentage
payable to Area Developer shall be calculated as if the store were still a
Franchisee store.


3.4    Demand for Payment. Except as authorized herein, or except upon the prior
written consent of Liberty, Area Developer will not demand any payment due from
a Liberty Franchisee or other person or entity to Liberty.


3.5    Fee for Franchisee Prospects. Liberty may provide to Area Developer leads
of prospective Franchisees within the Territory. If Liberty provides any such
leads to Area Developer, Liberty will set fees based upon the cost and the
difficulty of acquiring the leads and Area Developer agrees to pay these fees.


3.6    Fee for Internal Sales.  If Liberty’s own franchise development staff
handles the selling process with a prospective Franchisee within the Territory
covered by this Agreement for the sale of an undeveloped territory (meaning one
that does not contain an existing Liberty Tax Service office), Area Developer
shall pay Liberty 15% of the Franchise Fee (provided that in the case of a
prospective Franchisee under a special stipulation agreement whereby no
Franchisee Fee



Area Developer Agreement 7/14
6

--------------------------------------------------------------------------------



is paid, this amount shall be deemed to be payable under section 3.5 and be
$6,000 or such other amount as is established pursuant to Section 3.5).  Liberty
may deduct this from amounts Liberty otherwise owes to Area Developer.


3.7    Advertising and Selling Material. Liberty may charge and Area Developer
agrees to pay a reasonable charge for preparing, procuring, printing, and/or
sending advertising materials and Disclosure Documents to Area Developer.


3.8    Terminal Services. Liberty may charge and Area Developer agrees to pay a
reasonable charge for providing computer access to information within the
Liberty system and for computer access to a sales lead and contact information
management system.


3.9    Use of Franchise Broker. Liberty may use the services of franchise
brokers to identify Candidates who are potentially interested in becoming
Franchisees (“Franchise Broker”). To participate in this opportunity, Area
Developer agrees to pay a proportionate share of the Broker’s fee for any
broker-generated Candidate who becomes a Franchisee in Area Developer’s
Territory. Area Developer’s share of Broker’s fee shall be based on the
proportion of initial Franchise Fee and Royalties that Area Developer receives
under Sections 3.2 and 3.3. For example, if a Broker charges Liberty $13,000 for
a Candidate who becomes a Franchisee, and Area Developer receives 35% of the
initial Franchise Fee and Royalty under Sections 3.2 and 3.3 above, then Area
Developer’s share of the initial Franchise Fee would be reduced by 35% of
$13,000 which amounts to $4,550.


3.10    Payment. In any month that Liberty receives Franchise Fees, Royalties,
or interest on promissory notes (if such interest is on Franchise Fees or
Royalties and are not already due and owing before the date of this agreement)
from Franchisees in Area Developer’s Territory, Liberty will pay Area Developer
its share of Royalties, Franchise Fees and interest not later than the last day
of the next calendar month. In no case will Liberty advance funds to Area
Developer, or be liable for payment on accounts receivables or unpaid Franchise
Fees, Royalties or interest. Area Developer will be entitled to its share of
Royalties only with respect to Royalties actually collected, and Liberty will be
entitled to take credits against previous Royalty payments to Area Developer to
the extent that any Royalty payments from a Franchisee are subject to a
subsequent refund, offset or other credit. Each payment of Area Developer’s
share of Royalties, Franchise Fees, and interest will be accompanied by
information in sufficient detail to allow Area Developer to determine the basis
on which Area Developer’s share of the Royalties, Franchise Fees and interest
was calculated.


3.11    Late Fees. Payments for charges Liberty bills to Area Developer are due
within 30 days of billing and will be subject to an 12% per annum late fee, or
the maximum allowed by law if less.


3.12    Fee Amounts. From time to time, Liberty will set and publish the fee
amounts under Sections 3.5 and 3.7-3.8.


3.13    Expenses. Except as provided herein, each party will bear the expenses
incurred by it in the performance of this Agreement.
    
3.14    Referral Fees. Liberty may offer referral fees to individuals that refer
new Franchisees to Liberty. These referral fees do not apply to Area Developer
for Candidates that become Franchisees in Area Developer’s Territory.



Area Developer Agreement 7/14
7

--------------------------------------------------------------------------------





4.    MINIMUM AREA DEVELOPER PERFORMANCE


4.1    Minimum Requirements. Area Developer will provide Liberty with a minimum
number of Candidates each year that open Franchise Territories with an active
Liberty office in operation, as described and set forth in Schedule B (the
“Minimum Requirements”). For this purpose, a year will include each fiscal year
of Liberty (including any partial year) ending on April 30. If Area Developer
does not meet the Minimum Requirements, Liberty may, upon notification to Area
Developer within ninety (90) days of the end of the year wherein the
requirements were not met, delete from the Territory up to the number of
Franchise Territories by which Area Developer failed to meet the Minimum
Requirements for that year. Liberty’s notice will designate which unsold
Franchise Territories it desires to delete from the Territory, and Liberty shall
have the sole discretion in making this determination. The specified Franchise
Territories will be deemed deleted from the Territory as of the date that
Liberty sends notice to Area Developer. Area Developer will thereafter not be
entitled to any share of Franchise Fees and Royalties paid with respect to
Franchisees appointed within those Franchise Territories (“Liberty Franchisees”)
and Liberty Franchisees will not be deemed Franchisees for the purposes of this
Agreement. This deletion is Liberty’s sole remedy for failure to meet Minimum
Requirements.


Liberty’s notice will be accompanied by a credit to amounts owed by Area
Developer to Liberty or a payment to Area Developer, as Liberty selects. Such
credit or payment shall equal the amount of the Initial Fee that is calculated
by multiplication of the Initial Fee with a fraction the numerator of which is
the total population of the deleted Territories and the denominator of which is
the total population of the Franchise Territories (Initial Fee x (Total
Population of Deleted Territories/Total Population of Franchised Territories)).
For this calculation, Liberty may choose to use either the population figures
that existed at the time of entering into this Agreement or more current data
available to Liberty.


5.    FRANCHISOR — FRANCHISEE RELATIONSHIP


5.1    Disclosure. Area Developer will comply with all federal and state
franchise disclosure laws applicable to the solicitation of Franchisees,
including providing the Disclosure Document, prepared by Liberty, to all
Candidates within the time frame provided by law. In most jurisdictions, this
disclosure is currently required fourteen (14) calendar days before the signing
of a binding agreement between the Candidate and Liberty or making any payment
by the Candidate to Liberty. Area Developer will ensure that any disclosure made
in any form complies with the applicable franchise disclosure laws. Area
Developer will be responsible for providing Liberty’s most current Disclosure
Document, but will not be responsible for improper disclosure due to
inadequacies or errors in Liberty’s most current Disclosure Document.


5.2    Financial Performance Representations. Except as may be expressly stated
in Item 19 of Liberty’s most current unit Franchise Disclosure Document in
effect in Area Developer’s Territory, Area Developer will not make any
representation, either orally, in writing, electronically, or otherwise, to any
prospective Candidate concerning actual or potential earnings, sales, income or
profits of any Franchise. However, Area Developer may disclose financial
performance of an existing franchise for sale to a Candidate interested in such
unit as may be permitted by law.





Area Developer Agreement 7/14
8

--------------------------------------------------------------------------------



5.3    Improper Representations. Area Developer will make no representations to
any Candidate that conflicts with Liberty’s current franchise agreement or
Disclosure Document or make any promises, guarantees, or warranties to any party
not authorized in writing by Liberty.


5.4    No Unauthorized Commitments. Area Developer acknowledges that it has no
authority to bind Liberty with respect to any matter, and agrees that it will
not enter into any agreements or understandings with any Candidates other than
as authorized in writing by Liberty.


5.5    Indemnity. Area Developer will indemnify, defend and hold Liberty and its
affiliates, officers, directors, members, partners, employees, agents,
contractors, advisors and representatives (the “Indemnified Parties”) harmless
from and against any claim, suit or proceeding brought against any of the
Indemnified Parties resulting from, relating to or arising out of a claim that
Area Developer failed to make proper disclosures under Section 5.1, made any
improper earnings claim as detailed in Section 5.2, made any improper
representations under Section 5.3, or entered into any unauthorized agreements
under Section 5.4.


Liberty will indemnify, defend and hold Area Developer and its affiliates,
officers, directors, members, partners, employees, agents, contractors, advisors
and representatives (the “Area Developer Indemnified Parties”) harmless from and
against any claim, suit, or proceeding brought against any of the Area Developer
Indemnified Parties resulting from, relating to or arising out of a claim that
Liberty failed to make proper disclosure under Section 5.1, made any improper
earnings claim as detailed in Section 5.2, made any improper representations
under Section 5.3, or entered into any unauthorized agreements under Section
5.4.


6.    NON-COMPETE AND NO SOLICITATION


6.1    Non-Compete.


(a)    In-Term. Area Developer will not, during the Term of this Agreement, in
the United States or Canada, directly or indirectly (i) recruit, search for, or
solicit Franchisees or prospective Franchisees to engage in income tax return
preparation, electronic filing of tax returns, or the provision of refund
anticipation loans, except as to seeking Liberty Tax Service Franchisees
pursuant to the terms of this Agreement, or (ii) aid or facilitate another
person or entity (except Liberty Tax Service Franchisees) in the provision of
paid income tax preparation offered to the public through retail outlets.


(b)    Post-Term. Area Developer will not, for a period of two years after
expiration or termination of this Agreement, in the Territory defined in
Schedule A regardless of any reduction due to application of Section 4.1 (the
“Original Territory”), or within twenty-five (25) miles of the boundaries of the
Original Territory, directly or indirectly recruit, search for, or solicit
Franchisees or prospective Franchisees to engage in income tax return
preparation, electronic filing of tax returns, or the provision of refund
anticipation loans.


6.2    No Solicitation.


(a)    In-Term. Except with the permission of Liberty, Area Developer will not,
during the term of this Agreement, in the United States or in Canada, directly
or indirectly solicit for employment in a management or supervisory capacity,
any management or supervisory personnel



Area Developer Agreement 7/14
9

--------------------------------------------------------------------------------



employed by Liberty, any management or supervisory personnel employed by a
Liberty Tax Service Franchisee, or any Liberty Tax Service Franchisee, or in the
case of a Franchisee which is an entity, the owners of such entity.


(b)    Post-Term. Except with the permission of Liberty, Area Developer will
not, for a period of two years after expiration, termination or transfer of this
Agreement, in the Original Territory and within twenty-five (25) miles of the
boundaries of the Original Territory, directly or indirectly solicit to own,
operate, manage or supervise an income tax preparation office or income tax
preparation franchise, any management or supervisory personnel employed by
Liberty, any management or supervisory personnel employed by a Liberty Tax
Service Franchisee, or any Liberty Tax Service Franchisee, or in the case of a
Franchisee which is an entity, the owners of such entity, or any other entity
beneficially owned by such owner or entity.


6.3    Severability. If any covenant or provision with Section 6.1 or 6.2 is
determined to be void or unenforceable, in whole or in part, it shall be deemed
severed and removed from this Agreement and shall not affect or impair the
validity of any other covenant or provision. Further, these obligations are
considered independent of any other provision in this Agreement, and the
existence of any claim or cause of action by either party to this Agreement
against the other, whether based upon this Agreement or otherwise, shall not
constitute a defense to the enforcement of these obligations.


7.    TERM AND TERMINATION


7.1    Term. This Agreement will commence upon its Effective Date and will last
for a term of six (6) years (the “Term”).


7.2    Renewal. Upon the completion of the Term of this Agreement, provided Area
Developer is in compliance with the terms and conditions in this Agreement,
Liberty will provide Area Developer with the right to enter into a new agreement
with Liberty for the provision of services similar to those in this Agreement.
If Area Developer wishes to renew this Agreement, Area Developer must notify
Liberty in writing at least one hundred and eighty (180) days before the
expiration of this Agreement. There will be no fee for the renewal, but Area
Developer must execute a general release of all claims it may have against
Liberty. Area Developer may also renew future Area Developer Agreements, if Area
Developer is in compliance with the terms and conditions in such agreements,
meets the other conditions therein for renewal, and renews by signing Liberty’s
then current Area Developer Agreement. The fees and percentages described in
Sections 3.2 and 3.3 above will not be reduced upon any renewal nor will the
Territory be reduced, except as may be reduced due to failure to meet Minimum
Requirements, as described in Section 4.1 above.
    
7.3    Termination.
    
(a)    Termination by Area Developer. Area Developer may terminate this
Agreement at any time through written notice of termination to Liberty. Area
Developer’s termination of this Agreement will be effective upon Liberty’s
receipt of Area Developer’s termination notice.
    
(b)    Termination by Liberty Without Opportunity to Cure. Liberty may terminate
this Agreement effective upon the date of Liberty’s sending written notice of
termination to Area Developer, and without the opportunity for Area Developer to
cure, for any of the following reasons:



Area Developer Agreement 7/14
10

--------------------------------------------------------------------------------



    
(i)
Area Developer commits a violation of any law, ordinance, rule or regulation of
a government or governmental agency or department and such conduct constitutes a
material violation of any franchise law, antitrust law or securities law, fraud
or a similar wrong, unfair or deceptive practices, or a comparable violation of
applicable law, or the Area Developer is convicted of a felony; or



(ii)
Area Developer violates any of Sections 5.1, 5.2, 5.3 or 5.4 of this Agreement;
or



(iii)    Area Developer makes a misstatement of material fact on a Biographical
Information Form, which is required in order to enter into this Area Developer
Agreement, or the Sales Agent Disclosure Form Update, or fails to disclose a
material fact that is requested in any such form, or refuses to fill out or
completely fill out such form or tender supporting documentation upon reasonable
request. The present versions of these Forms are appended to the accompanying
Disclosure Document as Exhibits D-2 and D-3.


(c)    Termination by Liberty After Opportunity to Cure. Liberty may terminate
this Agreement if Area Developer fails to perform any obligation under this
Agreement or any other Agreement between the parties (“Breach”) and such failure
has continued for thirty (30) days after Liberty sent written notice of such
Breach to Area Developer. In the case of past due monies owed by Area Developer
to Liberty under this Agreement or for any other debt to Liberty, Liberty may
terminate this Agreement fourteen (14) days after Liberty sends written notice
of delinquency to Area Developer. If Area Developer fails to provide
notification of Area Developer’s desire to renew within the time and manner
provided for in Section 7.2 of this Agreement, Liberty may terminate this
Agreement fourteen (14) days after Liberty sends written notice to cure.


7.4    No Refund of Initial Fee. Liberty will have no obligation to return or
refund any fee to Area Developer upon termination of this Agreement.


7.5    Survival of Obligations. The Parties’ obligations that by their nature
may require performance after the termination or expiration of this Agreement,
including, but not necessarily limited to, Sections 3.11, 5.5, 6, 7.4, 7.5, and
8-11, will survive the termination or expiration of this Agreement. Upon the
termination or expiration of this Agreement, sale of this Agreement or sale or
other transfer of Area Developer's business operated under this Agreement,
Liberty will have no further obligation to pay Area Developer any share of
Franchise Fees, Royalties or interest received by Liberty subsequent to the date
of termination or expiration.


8.    MISCELLANEOUS


8.1    Relationship. Notwithstanding anything herein to the contrary, this
Agreement does not create a partnership, company, joint venture, or any other
entity or similar legal relationship between the parties, and no party has a
fiduciary duty or other special duty or relationship with respect to the other
party. The parties acknowledge that Area Developer’s relationship with Liberty
hereunder is that of an independent contractor.





Area Developer Agreement 7/14
11

--------------------------------------------------------------------------------



8.2    Intellectual Property Ownership. Liberty owns the Franchise system, its
trademarks and all other intellectual property associated with the Franchise
system. To the extent Area Developer has or later obtains any intellectual
property, other property rights or interests in the Franchise system by
operation of law or otherwise, Area Developer hereby disclaims such rights or
interests and will promptly assign and transfer such entire interest exclusively
to Liberty. Area Developer will not undertake to obtain, in lieu of Liberty,
copyright, trademark, service mark, trade secret, patent rights or other
intellectual property right with respect to the Franchise system. Area Developer
will have the right to use Liberty’s Marks during the Term for the sole purpose
of advertising the availability of Franchises within the Territory, but Area
Developer must obtain Liberty’s prior written consent to such use, which consent
may be withheld in Liberty’s sole discretion.


8.3    Trade and Domain Names. Area Developer will not use the word “JTH” “Dona
Libertad” “Liberty,” “Libtax”, “Siempre, “SiempreTax” or the name, or any
portion of the name of our affiliate companies, as any part of the name of a
corporation, LLC or other entity (except as may be agreed between Area Developer
and our affiliate company in a separate franchise agreement for that company).
Further, unless Area Developer first receives Liberty’s express written
permission, Area Developer will not obtain or use any domain name (Internet
address) in connection with the provision of services under this Agreement or to
facilitate any efforts to find, solicit and recruit Candidates.


8.4        Assignment. Liberty may assign this Agreement to an assignee who
agrees to remain bound by its terms. Liberty does not permit a sub-license of
the Agreement. Area Developer’s interest under this Agreement may be transferred
or assigned only if Area Developer complies with the provisions in this Section.
No interest may be transferred unless Area Developer is in full compliance with
this Agreement and current in all monies owed to Liberty. Upon Liberty’s
request, any transfer of an ownership interest in this Agreement must be joined
by all signatories to this Agreement, except in the case of death or legal
disability.


(a)        Liberty’s Right of First Refusal. If Area Developer has received and
desires to accept a signed, bona fide offer to purchase or otherwise transfer
the Area Developer Agreement or any interest in it, Liberty shall have the
option (the "Right of First Refusal") to purchase such interest as hereinafter
provided. Within fourteen (14) days of receipt of the offer, Area Developer
shall offer the Right of First Refusal to Liberty by providing written notice to
Liberty which shall include a copy of the signed offer to purchase that Area
Developer received (“Notice”). Liberty shall have the right to purchase the Area
Developer Agreement or interest in the Area Developer Agreement for the price
and upon the terms set out in the Notice, except that Liberty may substitute
cash for any non-cash form of payment proposed and Liberty shall have sixty (60)
days after the exercise of our Right of First Refusal to close the said
purchase. Liberty will notify Area Developer in writing within fifteen (15) days
of its receipt of the Notice if it plans to exercise the Right of First Refusal.
Upon the transmission of notice by Liberty, there shall immediately arise
between Liberty and Area Developer, or its owners, a binding contract of
purchase and sale at the price and terms contained in the Notice previously
provided by Area Developer.


(b)        Transfer to Controlled Entity. A transfer to a "Controlled Entity"
shall not trigger the Right of First Refusal. A "Controlled Entity" is an entity
in which Area Developer is the beneficial owner of 100% of each class of voting
ownership interest. At the time of the desired transfer of interest to a
Controlled Entity, Area Developer must notify Liberty in writing of the name of
the



Area Developer Agreement 7/14
12

--------------------------------------------------------------------------------



Controlled Entity and the name and address of each officer, director,
shareholder, member, partner, or similar person and their respective ownership
interest. Each such person of the Controlled Entity shall sign the amendment and
release forms and/or Area Developer Agreement as required by Liberty at the time
of transfer. Currently, Liberty does not charge a transfer fee for this type of
transaction.


(c)     Transfer of Interest Within Area Developer. A transfer of interest
within an Area Developer which is an entity shall not trigger the Right of First
Refusal provided that only the percentage ownership, rather than the identity of
the owners, is changing. At the time of the desired transfer of interest within
an entity, Area Developer must notify Liberty in writing of the name and address
of each officer, director, shareholder, member, partner or similar person and
their respective ownership interest prior to and following the proposed
transfer. Each such person of the Controlled Entity shall sign the amendment and
release forms and/or Area Developer Agreement as required by Liberty at the time
of transfer. Currently, Liberty does not charge a transfer fee for this type of
transaction.


(d)     Right of First Refusal Not Exercised By Liberty. If Liberty does not
exercise the Right of First Refusal, Area Developer may transfer the Area
Developer Agreement or ownership interest therein according to the terms set
forth in the Notice, provided that Area Developer satisfies the conditions in
Section 8.4(e) and completes the sale within ninety (90) days from the date that
Liberty received Notice from Area Developer. If Area Developer does not conclude
the proposed sale transaction within this 90-day period, the Liberty’s Right of
First Refusal shall continue in full force and effect.


(e)     Additional Requirements and Obligations for Transfer.


i)
The proposed transferee(s) must complete Liberty’s Area Developer application
and pass Liberty’s application screening in place at the time of transfer.



ii)
The proposed transferee(s) must sign the Liberty amendment forms and/or the then
current Area Developer Agreement and must personally assume and be bound by all
of the terms, covenants and conditions therein.



iii)
The proposed transferee(s) must attend and successfully complete Area Developer
Training.



iv)
Area Developer shall sign Liberty’s transfer and release forms required by
Liberty at the time of transfer and pay to Liberty a transfer fee of $10,000.00.



8.5    Publicity. Except as required by law, Area Developer may not make any
press release or other public announcement involving the subject matter of this
Agreement without the written agreement of Liberty as to the form of such press
release or public announcement.


8.6    Operations Manual, Specifications, and Equipment. Liberty may issue
specifications to guide Area Developer in the provision of Services hereunder.
Liberty has an Area Developer Operations Manual that Area Developer agrees to
follow. Liberty may issue computer and equipment requirements. At present, Area
Developer is required to have business cards, a telephone and telephone line,
printer, fax service and computer connected via internet to Liberty’s computer
network. Liberty also requires Area Developer to use an appropriate sales lead
and contact



Area Developer Agreement 7/14
13

--------------------------------------------------------------------------------



information database or software to keep track of Area Developer’s contacts with
prospective Franchisees and may issue recommendations or requirements in this
regard. Liberty may change Liberty’s Area Developer Operations Manual and modify
Liberty’s specifications in order to maintain competitiveness, adjust for legal,
technological, and economic changes, and to improve in the marketplace. Area
Developer agrees to be bound by all future changes.


8.7    Maintenance of Liberty Goodwill. Area Developer agrees not to disparage
Liberty or its current and former employees or directors. During the term of
this Agreement, Area Developer also agrees not to do any act harmful,
prejudicial, or injurious to Liberty.
    
8.8        Governing Law.


(a)        Virginia Law. This Agreement is effective upon its acceptance in
Virginia by our authorized officer. Virginia law governs all claims that in any
way relate to or arise out of this Agreement or any of the dealings of the
parties hereto. However, the Virginia Retail Franchising Act does not apply to
any claims by or on Area Developer’s behalf if the Territory shown on Schedule A
below is located outside of Virginia.


(b)        Jurisdiction and Venue. In any suit brought by Liberty, which in any
way relates to or arises out of this Agreement, or any of the dealings of the
parties hereto, Area Developer consents to venue and personal jurisdiction in
the state and federal court of the city or county of Liberty’s National Office,
presently Virginia Beach state courts and the United States District Court in
Norfolk, Virginia. In any suit brought against Liberty, including Liberty’s
present and former employees and agents, which in any way relates to or arises
out of this Agreement, or any of the dealings of the parties hereto, venue shall
be proper only in the federal court located nearest Liberty’s National Office
(presently the U.S. District Court in Norfolk, Virginia), or if neither federal
subject matter or diversity jurisdiction exists, in the city or county state
court located where Liberty’s National Office is (presently the City of Virginia
Beach, Virginia).


(c)        Jury Waiver. In any trial between any of the parties hereto,
including present and former employees and agents of Liberty, which in any way
relates to or arises out of this Agreement, or any of the dealings of the
parties hereto, Area Developer and Liberty agree to waive our rights to a jury
trial and instead have such action tried by a judge.


(d)        Class Action Waiver. Area Developer agrees that any claim Area
Developer may have against Liberty, including Liberty’s past and present
employees and agents, shall be brought individually and Area Developer shall not
join such claim with claims of any other person or entity or bring, join or
participate in a class action against Liberty.


(e)        No Punitive Damages. In any lawsuit, dispute or claim between or
against any of the parties hereto, including present and former agents and
employees of Liberty, Area Developer and Liberty agree to waive our rights, if
any, to seek or recover punitive damages.


8.9    Severability. If any one or more of the provisions in this Agreement or
any application of such provision is held to be invalid, illegal or
unenforceable in any respect by a competent tribunal, the validity, legality and
enforceability of the remaining provisions in this Agreement and all other
applications of the remaining provisions will not in any way be affected or
impaired by such invalidity, illegality or unenforceability. Further, the
obligations within Section



Area Developer Agreement 7/14
14

--------------------------------------------------------------------------------



6 above are considered independent of any other provision in this agreement, and
the existence of any claim or cause of action by either party to this agreement
against the other, whether based upon this agreement or otherwise, shall not
constitute a defense to the enforcement of these obligations.


8.10    Notices. Any notice, authorization, consent or other communication
required or permitted under this Agreement must be made in writing and shall be
given by mail or courier, postage fully prepaid, or delivered personally, to
Liberty’s CEO, at Liberty’s National Office, presently 1716 Corporate Landing
Parkway, Virginia Beach, Virginia 23454, Telephone: (757) 493-8855. Any such
notice may also be given to Area Developer in the same manner at the address
indicated below the Area Developer’s signature on this Agreement or such other
more current address as Liberty may have on file for Area Developer. Liberty may
also give notice to Area Developer by e-mail.


8.11    Burdens and Benefits. This Agreement will be binding upon and will inure
to the benefit of the parties, their successors and assigns, as permitted
hereunder.


8.12    Entire Agreement. This Agreement, including the Schedules, is the entire
agreement between Area Developer and Liberty with respect to the subject matter
contained herein. This Agreement supersedes all other prior oral and written
agreements and understandings between Area Developer and Liberty with respect to
the subject matter herein. However, nothing in this or any related agreement is
intended to disclaim the representations Liberty made in the franchise
disclosure document Liberty furnished to Area Developer.


8.13    Amendment and Waiver. No amendment, change, or modification of this
Agreement and no waiver of any right under this Agreement will be effective
unless in a written document that is signed by an authorized representative of
each party. No failure to exercise and no delay in exercising any right under
this Agreement will operate as a waiver.


8.14    Financing. If Liberty provides financing, Area Developer must submit
annual financial information to Liberty including, but not limited to, income
statements, balance sheets, and supporting documents. Area Developer agrees to
submit the required information at the time and in the format specified by
Liberty.


9.    DEATH OR INCAPACITY


9.1        Assistance and Reimbursement. In the event of the death or incapacity
of Area Developer, Liberty is entitled, but not required, to render assistance
to maintain smooth and continued provision of Services. Liberty shall be
entitled to reimbursement from Area Developer or Area Developer's estate for
reasonable expenditures incurred.


9.2        Required Time Frames. Pursuant to this Section, death or incapacity
shall not be grounds for termination of this Agreement unless either:
    
(a)    Area Developer or his/her legal representative fails for a period of 180
days after such death or incapacity to commence action to assign this Agreement
according to controlling state law regarding the affairs of a deceased or
incapacitated person and the terms of this Agreement; or,


(b)    Such assignment is not completed within one year after death or
incapacity.



Area Developer Agreement 7/14
15

--------------------------------------------------------------------------------





9.3        Termination for Death or Incapacity. Liberty shall have the right to
terminate this Agreement if one of the conditions in Section 9.2 is not
satisfied within the time frame provided. Nothing in this Section shall be
construed to limit the provisions of Section 7 regarding termination. Further,
the terms and conditions of Section 8.4 above apply to a transfer upon death or
incapacity, in the same manner as such terms and conditions apply to any other
transfer to a non-Affiliate.


10.     CONFIDENTIAL INFORMATION


    10.1    Disclosure. Liberty possesses confidential information including,
but not limited to, methods of operation, service and other methods, techniques,
formats, specifications, procedures, information, system, customer information,
marketing information, trade secrets, intellectual property, knowledge of and
experience in operating and franchising offices, operating as an Area Developer
(“Confidential Information”). Liberty may disclose some or all of the
Confidential Information (oral, written, electronic, or otherwise) to Area
Developer and Area Developer’s representatives. During the term of this
Agreement and following the expiration or termination of this Agreement, Area
Developer covenants not to directly or indirectly communicate, divulge, or use
Confidential Information for its benefit or the benefit of any other person or
legal entity except as specifically provided by the terms of this Agreement or
permitted by Liberty in writing. Upon the expiration, termination or nonrenewal
of this Agreement, Area Developer agrees that it will never use or disclose, and
will not permit any of its representatives to use or disclose, our Confidential
Information in any manner whatsoever, including, without limitation, in the
design, development or operation of any business which provides services
substantially similar to those stated herein. This provision shall not apply to
information that: (a) at the time of disclosure is readily available to the
public; (b) after disclosure becomes readily available to the trade or public
other than through breach of this Agreement; (c) is subsequently lawfully and in
good faith obtained by Area Developer from an independent third party without
breach of this Agreement; (d) was in Area Developer’s possession prior to the
date of Liberty’s disclosure to Area Developer; or (e) is disclosed to others in
accordance with the terms of a prior written authorization between Area
Developer and Liberty. The protections granted in this Section shall be in
addition to all other protections for Confidential Information provided by law
or equity.


10.2    Interest. Area Developer will acquire no interest in Liberty’s
Confidential Information but is provided the right to use the Confidential
Information disclosed for the purposes of developing and operating pursuant to
this Agreement. Area Developer acknowledges that it would be an unfair method of
competition to use or duplicate any Confidential Information other than in
connection with the operation under this Agreement. No part of the Liberty
franchise system nor any document or exhibit forming any part thereof shall be
distributed, utilized or reproduced in any form or by any means, without our
prior written consent.


    10.3    Use In Term.    Area Developer agrees that it will (a) refrain from
using the Confidential Information for any purpose other than the operation
pursuant to this Agreement; (b) maintain absolute confidentiality of
Confidential Information during and after the term of this Agreement; (c) not
make unauthorized copies of any portion of Confidential Information; and (d)
adopt and implement all reasonable procedures, including but not limited to,
those required by Liberty, to prevent unauthorized use of or disclosure of
Confidential Information, including but not limited to, restrictions on
disclosure to employees of Area Developer and the use of nondisclosure



Area Developer Agreement 7/14
16

--------------------------------------------------------------------------------



and non-competition clauses in employment agreements with employees that have
access to Confidential Information.


10.4    Use Following Term. Upon termination of this Agreement, Area Developer
will return to Liberty all Confidential Information embodied in tangible form,
and will destroy, unless otherwise agreed, all other sources which contain or
reflect any such Confidential Information. Notwithstanding the foregoing, Area
Developer may retain Confidential Information solely for insurance, warranty,
claims and archival purposes, but the information retained will remain subject
at all times to the confidentiality restrictions of this Agreement.


11. COUNTERPARTS AND ELECTRONIC SIGNATURE


This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, but such counterparts
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or in electronic
(e.g. “pdf”) format shall be effective as delivery of a manually executed
counterpart of this Agreement. The words “execution,” “signed,” “signature,” and
words of similar import in the Agreement shall be deemed to include electronic
or digital signatures or the keeping of records in electronic form, each of
which shall be of the same effect, validity and enforceability as manually
executed signatures or a paper-based recordkeeping system, as the case may be,
to the extent and as provided for under applicable law, including the Electronic
Signatures in Global and National Commerce Act of 2000 (15 USC § 7001 et seq.)
or any other similar state or federal laws.


12.     HEADINGS
        
The headings of the various sections of this Agreement have been inserted for
reference only and shall not be deemed to be a part of this Agreement.
    
13.    AGREEMENT


The Area Developer named at the top of the following page agrees to abide by the
terms of this Agreement. The signature of an individual or individuals
constitutes their personal agreement to such terms. The signature of an
individual or individuals on behalf of an entity constitutes the entity’s
agreement to such terms.


In addition, the Area Developer signatures of all individuals to this Agreement
in, any capacity, also constitute their personal joint and several agreement to
perform all the obligations in and relating to this Agreement, including, but
not limited to, the obligations stated in Section 8.8 above concerning governing
law, including, but not limited to, the application of Virginia law, the
jurisdiction and venue clause, the jury waiver, the class action waiver, and the
limitation to compensatory damages only, the obligation to make payments
specified herein, pay any other promissory notes and other debts due to Liberty,
and pay for products later ordered from Liberty. All signators on the following
page waive any right to presentment, demand or notice of non-performance and the
right to require Liberty to proceed against the other signators.



Area Developer Agreement 7/14
17

--------------------------------------------------------------------------------





Area Developer:______________________________________    Entity
Number:______________




SIGNATORS:


By:                                By:                        
(Signature)                            (Signature)


                                                        
(Printed Name)                        (Printed Name)


Title:                                Title:                        


Address:                            Address:                    


                                                        




Ownership Percentage:_____%                 Ownership Percentage:____%






By:                                By:                        
(Signature)                            (Signature)


                                                        
(Printed Name)                        (Printed Name)


Title:                                Title:                        


Address:                            Address:                    


                                                        




Ownership Percentage:_____%                 Ownership Percentage:____%


JTH TAX, INC. d/b/a            LIBERTY TAX SERVICE




By:                        


Printed Name:                    
                            
Title:                         


Effective Date:                



Area Developer Agreement 7/14
18

--------------------------------------------------------------------------------



Schedule A


TERRITORY




The counties of :




which shall be divided by JTH Tax, Inc. into ______ Franchise Territories.



Area Developer Agreement 7/14
19

--------------------------------------------------------------------------------



Schedule B


MINIMUM REQUIREMENTS




At closing there are _______ JTH Tax, Inc. d/b/a Liberty Tax Service (“Liberty”)
franchise territories with an active Liberty office currently within Area
Developer’s Territory, and operating pursuant to franchise agreements by and
between Liberty and each Franchisee that is a party to a franchise agreement
(“existing active territories”). Area Developer agrees to maintain the number of
existing active territories and agrees to identify and secure additional
candidates/Franchisees such that the following cumulative minimum development
obligations are met during the term of the Area Developer Agreement:




Development
Period
Ending


 
Cumulative Number of Liberty Tax Service
Effective Franchise Agreements
in Operation with an Active Liberty Office


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 














Area Developer Agreement 7/14
20